Citation Nr: 0316992	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  97-27 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bronchial asthma 
with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability prior to 
September 1999.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 
1963 to February 1964, and from June 1965 to April 1968.  
This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The appellant testified 
at a personal hearing conducted at the RO in July 1997.  The 
Board remanded the case to the RO for additional development 
in February 1999.  The appellant provided additional 
testimony at a personal hearing conducted at the RO in July 
1999.

In a July 2000 decision, the Board granted a total schedular 
rating of 100 percent for the appellant's PTSD disability, 
effective from September 1999, but determined that prior to 
September 1999, the criteria for an evaluation in excess of 
30 percent for PTSD had not been met.  In addition, the Board 
also denied the appellant's claims of entitlement to service 
connection for bronchial asthma with chronic obstructive 
pulmonary disease (COPD) and entitlement to a total rating 
based on individual unemployability.  

The appellant appealed the case to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the each 
party filed a Motion for Remand and requested a stay of 
proceedings pending a ruling on the Motion.  The basis for 
the Appellee's Motion for Remand was that the Court's holding 
in Holliday v. Principi, 14 Vet. App. 280 (2001), required a 
return of the case to the Board because the issue of whether 
the newly enacted statutory requirements relating to the duty 
to assist were satisfied in this case had to be addressed by 
the Board in the first instance.  In May 2001 and January 
2002 Orders, the Court granted the Appellee's Motion for 
Remand and vacated the portions of the Board's July 2000 
decision that denied the appellant's claims of entitlement to 
service connection for bronchial asthma with COPD, 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD prior to September 1999, and entitlement to a total 
rating based on individual unemployability.  The issues on 
appeal were remanded pursuant to the provisions of 
38 U.S.C.A. § 7252.  

In a June 2002 decision, the Board denied the appellant's 
claim of entitlement to an initial rating in excess of 30 
percent for PTSD prior to September 1999.  The Board also 
undertook additional development on the issues of entitlement 
to service connection for bronchial asthma with COPD and 
entitlement to a total rating based on individual 
unemployability prior to September 1999, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  Consequently the 
title page lists the issues currently before the Board for 
appellate review.

The Board notes that during the course of his appeal the 
appellant was represented by an attorney who is no longer 
authorized to represent claimants before VA.  The appellant 
was so advised by the Board in letter sent February 2002, and 
he was given the opportunity to obtain other representation.  
In April 2002, the appellant advised that he would represent 
himself.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Since the issuance of the December 1999 SSOC and the transfer 
of the claims file to the Board in April 2000, the Board 
accomplished additional development on the issues of 
entitlement to service connection for bronchial asthma with 
COPD and entitlement to a total rating based on individual 
unemployability prior to September 1999.  As a result of the 
Board's development action, there was submitted additional 
evidence that appears to be relevant to the issues on appeal.  
The appellant has not provided a waiver of the initial review 
of that evidence by the RO prior to its submission for review 
to the Board.  Since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since an SSOC pertaining to that evidence was not issued, 
this evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In addition, while the case was in remand status, the Court 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claim, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  Thereafter, the RO should 
readjudicate the appellant's claims, with 
consideration of the evidence obtained by 
the Board.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


